Citation Nr: 0010969	
Decision Date: 04/26/00    Archive Date: 05/04/00

DOCKET NO.  95-34 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, either on a direct basis or as secondary to Agent 
Orange exposure during service.

2.  Entitlement to service connection for peripheral vascular 
disease, either on a direct basis or as secondary to Agent 
Orange exposure during service.


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1965 to 
September 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the above claims.  The 
veteran currently resides within the jurisdiction of the RO 
in St. Petersburg, Florida.

In October 1997, the Board remanded this case for additional 
evidentiary development.  The RO complied with the Board's 
Remand instructions.  However, for the reasons discussed 
below, it is unfortunately necessary that this case again be 
remanded.


REMAND

The veteran is contending that he has peripheral neuropathy 
and peripheral vascular disease as a result of exposure to 
Agent Orange during service.  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, and has a disease listed at 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to an herbicide agent containing dioxin, 
such as Agent Orange, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (1999).  

The veteran has been diagnosed with chronic peripheral 
neuropathy.  While it does not appear that the veteran has 
one of the presumptive diseases listed in 38 C.F.R. § 
3.309(e) which would allow consideration of his claims on a 
presumptive basis, the veteran is not precluded from 
establishing direct service connection with proof of actual 
direct causation (proof that exposure during service caused 
the disease that appeared years later).  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  Therefore, service connection 
can be granted for a disability not listed in the presumptive 
regulations if the medical evidence establishes that the 
claimed disability resulted from exposure to Agent Orange and 
there is competent evidence of exposure to Agent Orange 
during service.  

For a well-grounded claim for direct service connection due 
to exposure to Agent Orange, the claimant must submit medical 
evidence of a current disability; lay or medical evidence of 
incurrence or aggravation of disease or injury in service; 
and medical evidence of a nexus between the in-service injury 
or disease and the current disability.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, sub nom. Epps 
v. West, 118 S.Ct. 2348 (1998); see also Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); aff'd 78 F.3d 604 (Fed.Cir. 1996) 
(table).  However, without diagnosis of a presumptive 
disease, the presumption of exposure is also not applicable, 
and the veteran must provide evidence of actual exposure to 
Agent Orange during service in order to satisfy the second 
element (incurrence in service).  McCartt v. West, 12 Vet. 
App. 164, 168 (1999) (both service in the Republic of Vietnam 
during the designated time period and the establishment of 
one of the listed diseases is required in order to establish 
entitlement to the in-service presumption of exposure to an 
herbicide agent). 

The Board cannot decide, at this point, whether the claims 
for service connection on a direct basis are well grounded.  
In this case, there is no evidence in the claims file 
concerning the veteran's exposure to Agent Orange during 
service.  He has made no specific statements concerning his 
alleged exposure.  A claimant's mere presence in Vietnam does 
not trigger the presumption of Agent Orange exposure without 
diagnosis of a presumptive disease.  Only if the diagnosed 
condition is one of the presumptive diseases does the 
presumption of exposure arise.  See McCartt.  

Accordingly, additional evidentiary development is needed 
pursuant to VA's duty to assist under 38 U.S.C.A. § 5103(a) 
(West 1991).  Where a claimant has filed an application for 
benefits and VA has notice of the existence of evidence that 
may be sufficient to well ground the claim, VA has a duty to 
inform the veteran of the necessity to submit that evidence 
to complete his application for benefits.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995); 38 U.S.C.A. § 5103(a) (West 
1991).  The RO should ask the veteran to provide details as 
to his alleged exposure to Agent Orange during his service in 
Vietnam and develop information concerning his Vietnam 
service from appropriate sources. 

Furthermore, of record is a January 1989 letter to the 
veteran from the VA Medical Center in Philadelphia, 
Pennsylvania, concerning his recent participation in the 
Agent Orange registry.  Records concerning the veteran's 
participation in the Agent Orange registry have not been 
obtained.  VA records are considered part of the record on 
appeal since they are within VA's constructive possession, 
and these records must be considered in deciding the 
veteran's claims.  See Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO should obtain these records to ensure 
that a complete record is before the Board.

Accordingly, this case is REMANDED for the following:

1.  Request the veteran's complete 
personnel records from all appropriate 
sources, to include, but not limited to, 
the National Personnel Records Center.  
Associate all requests and records 
received with the claims file. 

2.  Inform the veteran that he should 
specify, with as much detail as possible, 
the circumstances surrounding his claimed 
exposure to herbicide agents in Vietnam.  
He should specify, to the extent 
possible, the dates and locations of his 
alleged exposure(s), the nature and 
duration of his exposure(s), the unit(s) 
to which he was assigned at the time, in 
addition to any other pertinent 
information that may be relevant.  He is 
hereby informed that this information is 
necessary to obtain supportive evidence 
and that failure to respond may result in 
an adverse determination.  Provide him an 
opportunity to submit this evidence in 
keeping with his ultimate responsibility 
to furnish evidence in support of his 
claims, and notify him of the time limit 
within which he is requested to provide 
the evidence.  38 C.F.R. § 3.159(c) 
(1999).

3.  Obtain and associate with the claims 
file the veteran's medical records from 
the VA Medical Center in Philadelphia 
concerning his participation in the Agent 
Orange registry in 1988-89. 

4.  The RO should forward a summary of 
the information obtained from the veteran 
and his service personnel records (i.e., 
the veteran's dates of assignment in 
Vietnam, his unit(s) of assignment in 
Vietnam, and if possible, his specific 
location(s) of duty in Vietnam) to the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, VA 22150.  The 
USASCRUR should provide any information 
that might corroborate the veteran's 
alleged exposure to herbicide agents in 
Vietnam.

5.  Thereafter, readjudicate the 
veteran's claims, with consideration of 
any additional evidence developed upon 
remand and application of all appropriate 
laws and regulations, including those 
appropriate to a determination as to 
whether the claims are well grounded, on 
either a direct or presumptive basis.  If 
any benefit sought on appeal remains 
denied, provide the veteran and his 
attorney a supplemental statement of the 
case, and allow an appropriate period for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of these claims as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 6 -


